 BUCYRUS-ERIE COMPANYBucyrus-Erie Company and Thomas P. Schaefer.Case 30-CA-5080January 23, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn September 28, 1979, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Bucyrus-Erie Company,Milwaukee, Wisconsin, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.' The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidenc convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings.I The Respondent contends that Charging Party Schaefer's terminationresulted from poor performance during his probationary period. "Having putsnow on the weld" was part of the reason given which, according to ForemanHeinen, was at first admitted by Schaefer. Schaefer, however, denied havingtold Heinen he put snow on a hot casting, saying he had put it on the floor tocool his feet. The Administrative Law Judge recounted the testimony of twoother welders on the same shift: Marsch. who testified that he saw Schaefercome in with a bucket of snow and dump it on his feet, and Starich who, afteran apparent slip of the tongue, explained that Schaefer had complained of theheat, had first tried using a board (that began to burn) to protect his feet, andthen gone out to get some snow "which he put all over his shoes and on thefloor." The Administrative Law Judge noted that Schaefer could hardlybelieve that the weld had later cracked, and that he, and the union steward aswell, asked to see the casting.Although the Administrative Law Judge did not specifically creditSchaefer, Marsch, and Starich, it is clear from her Decision that she implicitlycredited Schaefer's version, as corroborated by other welders, rather thanForeman Heinen's. In regard to the latter, she noted that the reason Heinengave for not letting Schaefer and the steward see the cracked weld was that it247 NLRB No. 59had already been repaired when, in fact, it had not. She also noted that therewas no evidence that any other employees had ever been disciplined for cracksor other defects in castings; Heinen even admitted that he had never beforeterminated an employee for that reason.In light of the above, we view the Administrative Law Judge's analysis ofthe snow incident as consistent with her ultimate conclusion that theRespondent failed to rebut the General Counsel's prima facie case that thedischarge was based on Schaefer's earlier complaints about working condi-tions, a protected concerted activityAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing at which all parties had theopportunity to present their evidence and arguments,it has been found that we have violated the NationalLabor Relations Act, as amended, and we have beenordered to post this notice. We intend to abide by thefollowing:WE WILL NOT threaten to discharge or other-wise terminate the employment of any employees,including probationary employees, for registeringcomplaints against terms and conditions of em-ployment, including conditions affecting worksafety.WE WILL NOT discharge or otherwise termi-nate the employment of any employees, includingprobationary employees, because they complainabout terms or conditions of employment, includ-ing conditions affecting work safety.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them inSection 7 of the Act.WE WILL offer Thomas P. Schaefer full andimmediate reinstatement to his former job or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges.WE WILL pay Thomas P. Schaefer the amountof earnings lost by him as a result of his dischargeon January 18, 1979, with appropriate interestthereon.BUCYRUS-ERIE COMPANYDECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pursu-ant to a charge filed by Thomas P. Schaefer on February 14,1979,' a complaint was issued against Bucyrus-Erie Comna-ny (Respondent) on March 13, alleging that on or aboutJa:luary 15 Respondent threatened Schaefer with discharge' Except where otherwise specified, all dates herein are in 1979.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand on January 18 actually discharged him because of his"union and/or protected concerted activities," in violationof Section 8(a)(1) and/or (3) of the Act.2Pursuant to due notice, a hearing was conducted beforeme on July 5, in Milwaukee, Wisconsin. The GeneralCounsel and Respondent were represented by counsel andthe Charging Party appeared in person. All parties weregiven full opportunity to present oral and written evidenceand argument and to examine and cross-examine witnesses.The parties waived oral argument but post-trial briefs havebeen filed on behalf of the General Counsel and Respondent.Upon the entire record, careful observation of the wit-nesses and consideration of the post-trial briefs, I make thefollowing:FINDINGS OF FACTI. PRELIMINARY FINDINGSA. Respondent, a Delaware corporation, is engaged in themanufacture of heavy equipment at a facility in Milwaukee,Wisconsin, the only facility involved herein. During the pastyear, a representative period, Respondent sold and deliveredgoods and services valued in excess of $50,000 directly tocustomers located outside Wisconsin. Respondent is, andwas at all times material herein, an employer engaged incommerce within the purview of Section 2(2), (6), and (7) ofthe Act.B. United Steelworkers of America, AFL-CIO, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesSchaefer commenced work as a welder for Respondenttoward the end of November 1978. Under the collective-bargaining agreement between Respondent and the Union, anew employee is considered to be a probationary employeeuntil he has worked 240 hours.3Schaefer was involuntarilyterminated on January 18, after having worked 230 hours.The General Counsel maintains that Schaefer was dis-charged because he complained about the defective lightingat his work station and about the defective condition of themeter by which his production is timed in computing hisincentive wages.' Respondent, on the other hand, contendsthat Schaefer was terminated' because he violated a safetyrequirement in welding on a large item without having it"braced" and because he caused considerable damage to alarge gear by applying snow to cool it off while he waswelding on it.: National Labor Relations Act, as amended, 29 U.S.C. Sec. 151, et seq.' This definition of a probationary employee is undisputed. Respondentoffered in evidence the entire collective-bargaining agreement. However, theoffer was rejected because the relevance of the entire document was notestablished. Despite an invitation to do so, Respondent did not introducespecific contract provisions relevant to the issues in this case.' The complaint did not specifically refer to Schaefer's complaints about theB. The Evidence1. The General Counsel's caseSchaefer was hired by Respondent around ThanksgivingDay 1978. Before that he had taken a 5-month trainingcourse at a vocational school and had been employed atwelding for a total of about 1-Y to 2 years with threedifferent employers. Respondent provides no formal trainingfor its welders. New employees learn on the job by observingand consulting fellow employees and by fairly close supervi-sion.Schaefer testified that on I day, about 2 weeks after hehad been hired, he welded for about 7 hours and thendiscovered that his meter had recorded only 3 minutes. Hereported that fact to his supervisor, Donald B. Heinen,second-shift foreman in the foundry cleaning room, andasked if any corrective action could be taken. Heinen repliedthat nothing could be done to correct the record concerningSchaefer's earnings on that day.Schaefer testified that the next day his meter was "wild,"recording time while he was not welding. According toSchaefer, repairs were made on the meter promptly afterSchaefer reported this second malfunction to Heinen.Schaefer testified that on the next day, at his request,Union Committeeman Richard Ciardo came into Schaefer'swelding booth to check the meter. Ciardo timed the workand found that the meter was running slow. Schaefertestified that, while Ciardo was timing the meter, Heinenentered the booth. Heinen said that Ciardo had no right tobe there at that time and ordered him to return to work.Although Ciardo placed the incident at a later date, hegenerally corroborated Schaefer's testimony regarding it.Heinen conceded that there had been trouble withSchaefer's meter "on and off" and that Schaefer had spokento him about it. However, Heinen denied that he had everseen Ciardo in Schaefer's booth timing the meter.Schaefer testified that around January 15 all four lightsover his welding booth had burned out. He spoke to Heinen,who said that he would take care of the matter. However,nothing had been done when Schaefer arrived at work thenext day. The employee in the adjoining booth advisedSchaefer to speak to the union steward. Heinen then enteredthe booth. According to Schaefer, when he again asked ifanything could be done about the lights, Heinen said thatSchaefer "shouldn't worry about it, he had better things todo than worry about the lights." The lights were still out thenext day, when Schaefer had to do work which requiredespecially good lighting. At lunchtime, having again beingadvised to talk to the union steward, Schaefer spoke toCiardo. Ciardo later reported to Schaefer that he (Ciardo)had spoken to Heinen, who had said "that he shouldn't haveto worry about lights" and that Schaefer "didn't haveanything to worry about" because his "work was good."Again, Ciardo corroborated Schaefer's testimony. Accordingmeter. However, such complaints were closely related to the specificallegations of the complaint and were fully litigated.' Respondent's counsel was reluctant to apply the word "discharge" to thetermination of a probationary employee. However, neither at the hearing norin its brief did Respondent present any legal argument based on Schaefer'sprobationary status. Like the General Counsel, Respondent has argued thiscase on the purely factual issue of the reason for Schaefer's termination.520 BUCYRUS-ERIE COMPANYto Ciardo, Schaefer said that "he didn't want to cause anytrouble or make any waves, being a probationary employee,"but "the lighting situation was bad." Ciardo said that "otherwelders in the same area had complained to" him and thathe would see Heinen. Ciardo also said he did not thinkSchaefer's complaining about the lights would endanger hisjob. Ciardo further testified that later that night he spoke toHeinen. In answer to Heinen's question, Ciardo said that thespecific lighting problem at that time was around Schaefer'sarea. According to Ciardo, Heinen "said, Schaefer, huh?And he had a tone in his voice as though Mr. Schaefer haddone something wrong." Ciardo then told Heinen "thatnumerous employees had complained, not just Schaefer."When Ciardo repeated Schaefer's expressed fear of com-plaining, Heinen said "that as far as he was concerned ...Tom was a good welder and a good worker, and he hadnothing to worry about." Heinen said he would immediatelyissue a work order to have the lighting situation remedied.Schaefer testified that later that day he was called into theoffice where Heinen, in the presence of another foreman,said to Schaefer:[T]here's one thing you have to learn around here, oneis we don't put up with chronic complainers. And ifthat's what you want, you're going to be on the outsidelooking in. His exact quote, close to it, was I don't runthe shop by the book, I run it my way. And if you can'tsee things straight, then you won't be here to see it atall. And then he says, just go on, go back to work, and Idon't want to hear no more out of you. And that's whatI did, I went back to work.Schaefer could not identify the other foreman present. Noother foreman testified. Heinen denied ever having spoken toCiardo about the lights. He also denied having told Ciardothat Schaefer was doing good work and had no reason toworry about his job. Heinen testified that Schaefer's workneeded improvement and that Heinen had previously cau-tioned Schaefer against following advice from fellow em-ployees rather than obeying Heinen's instruction. Heinencould not recall any specific poor work by Schaefer otherthan the two matters discussed below, which Respondentmaintains were solely responsible for the discharge.Heinen testified that Schaefer should have obtained andused a portable droplight if the overhead lighting wasinadequate for his booth. However, Heinen conceded that hehad not so advised Schaefer. According to Heinen, Schaefershould have known that portable droplights were availablefor the asking because many other employees were usingthem.Respondent's evidence, taken at face value, indicates thatadequate lighting was considered to be a major safety factor,particularly by Heinen. Respondent introduced into evi-dence selected portions of monthly reports addressed byWilliam A. Mack, general superintendent of foundries, to' There are none for March, April. July, and August. 1978, presumablyindicating that in those months Heinen made no report concerning lighting.'There are also some notations concerning specific lights by John Hill andDoug Wierman, foremen of the third and first shifts, respectively, ofdepartment in which Heinen is second-shift foreman.' The second shift, which Heinen supervises, is somewhat smaller than thefirst but larger than the third.' Van Dyke testified as follows concerning the nature and purpose of theforemen's weekly reports:David C. Van Dyke, safety director. The portions of thereports introduced were reproductions of foremen's weeklysafety reports which purportedly showed Heinen's concernabout the lighting in his department for the period February1978 through April 1979.1 The memoranda covering Mack'smonthly reports identify the material as "observations, bythe respective Foremen, of hazardous practices and situa-tions which have been or are currently being corrected." Themonthly report for June 1978 records that in the 26th weekof the year Heinen reported: "Repair lights-West Bay,Dept. 428 and 429. 54 out of 170 lights are out. Work order# 805084 dated 6/26/78." Then the excerpts from thereport for September 1978 recite that in the 38th week of theyear Heinen reported: "Repair all lighting in Department428-429 of the Cleaning Room," with no reference to anywork order. In the 39th week of 1978, Heinen reported:"Repair or replace all lighting in the Cleaning Room," theportion of the plant here involved. For the 42nd week of1978, Heinen also reported: "Repair lighting Departments428 and 429 of the Cleaning Room." Substantially the samenotation appears for the 43rd week, with the addition:"Work Order # 00889 dated October 5, 1978." Theexcerpts from the monthly reports show that from then onHeinen reported something to the effect of "Repair lightingin Dept. 428 and 429" in his reports for weeks 45, 48, and 50of 1978, and weeks 2, 4, 6, 10, 14, 15, 16, and 17 of 1979.These notations are in addition to several more specificnotations by Heinen concerning repair and/or installation oflights.' In testifying, Heinen explained that the lights in theplant are on 24 hours a day, 6 days a week, and are subjectedto considerable vibration by overhead cranes. Accordingly,lighting problems are encountered in all parts of the buildingand on all shifts.'The frequency of Heinen's reports to repair all lights indepartments 428 and 429 appears to belie his testimony thatall matters reported by him were remedied with reasonablepromptness. As a matter of fact, both Heinen's and VanDyke's testimony undermines the value of the reports. Theyindicated that each foreman was required to list at least twosafety problems each week, the purpose of the requirementbeing to keep the foremen "on their toes."At one time, around the beginning of 1979, Respondentinstalled new, additional lights in a portion of the cleaningdepartment. Respondent described the new lights as "flood-lights." It appears that some unidentified employee oremployees either unplugged them or cut the line. EmployeeSteven Marsch testified that the new lights were heat lampsof either 500 or 550 wattage. Eventually those lights werereplaced by lower amperage lights and were tilted up. So faras appears, there was no subsequent problem about theirbeing unplugged or having their wire cut.THE WITNFSS: If there was something that was a hazard presented tome, something that would cause a potential for danger, then I would takeaction. What-JUDGE KI.EIN: Well, if it wasn't a potential of a danger, why would itbe reported to you any way?THE WITNESS: Well, what it is, is an exercise to keep the supervisorson their toes, to keep them thinking.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Respondent's defenseIn its brief, Respondent maintains that "[t]he chief causesof the Charging Party's termination were continued viola-tion of safety procedures and his total disregard for properwelding procedures and the instructions of his foremanwhich resulted in the cracking of a major casting." Respon-dent does not specify any reasons for the discharge otherthan the "chief causes." Nor has Respondent presented anyprobative evidence of Schaefer's "continued" violation ofproper safety and/or operational standards. Respondent'sevidence is directed to two particular incidents; namely,Schaefer's failure to use a brace in welding on a large castingand his allegedly having caused a major crack in a large gearby throwing snow on it to reduce its temperature while hewas welding on it.After some initial confusion in his testimony, Heinendescribed the safety violation as follows. Around January 12or 13,'°he observed Schaefer welding to put the final toucheson a very large casting. The casting, which was standing atan angle, was braced by a metal pole that had been appliedby the welder on a prior shift. While Heinen was stillpresent, Schaefer turned the casting around to work on thereverse side. Heinen told Schaefer to put the brace back on,which Heinen proceeded to do.Heinen testified that on January 15 he again saw Schaeferworking on a similar piece, but it was not braced. WhenHeinen told Schaefer to put on a brace, Schaefer askedwhere he could get one. Schaefer replied that there werealways adequate supplies of suitable metal objects availablethroughout the plant. Schaefer thereupon found some scrapmetal, which he described as "a clothes pole," and installedit as a brace. He testified that he had previously placed thecasting very painstakingly and had "pushed and pulled on itto make sure it wasn't going to move." He further testifiedthat the bar he used as a brace would have been inadequate."The incident which Respondent advances as the immedi-ate reason for Schaefer's discharge occurred on January 17.Heinen testified that he visited Schaefer's booth and foundSchaefer working on a large, expensive casting (a half gear)with his torch not directed toward the area being welded.Heinen testified that when he directed Schaefer to move thetorch to the weld area, Schaefer replied that he had beenworking on the piece for around 7 hours and it had becomeso hot that about 10 minutes earlier he had thrown somesnow on the weld to cool it down. Heinen thereupon left thebooth. However, according to Heinen, he soon returned tothe booth and asked Schaefer if he had actually said he hadput snow on the welding, to which Schaefer answered in theaffirmative. According to Heinen, about 2 hours laterSchaefer said that he had put snow on the floor of his booth,to lessen the heat, which was so high as to cause his shoes tomelt. At that time Schaefer said he had not put snow on thewelding.In conflict with Heinen, Schaefer testified that he nevertold Heinen that snow had been placed on the casting.Schaefer testified that he was surprised that Heinen had"' Heinen and Schaefer differed as to exactly when this incident occurred.Schaefer placed it at 2 weeks after he was hired, which would make it in theearly part of December 1978; Heinen placed it in the middle of January,shortly before Schaefer's discharge. Both witnesses were stating only approxi-mate dates and I find that any disagreement between them on this wasinsignificant.twice asked if Schaefer had put snow on the casting. On eachoccasion Schaefer emphatically replied that he had not doneso, but had placed snow on the floor, at his feet.Without any further investigation, before leaving the plantat the end of the second shift, Heinen left a note for GeneralForeman Jim Treder, Heinen's superior. Heinen testifiedthat he also told John Hill, third-shift foreman, "to take thatgear and put it back in the furnace and temper it again" to"see if we could save it so it wouldn't crack on us." There isno evidence that Hill, who did not testify, followed Heinen'sdirection. The evidence, discussed below, indicates that thesubsequent repair, begun several days later, was donecompletely under the direction of Doug Wierman, first-shiftforeman.Heinen testified that when he arrived at the plant around2:30 or 3 p.m., the next day, January 18, Wierman told himthat the gear had cracked. Wierman showed the crack toHeinen. Heinen testified that he then conferred with Trederand, with no further investigation, it was decided thatSchaefer would be discharged forthwith. Schaefer was calledinto the office and informed of his discharge for having putsnow on the weld. Again Schaefer denied having done so,maintaining that he had put snow only on the floor toprotect his feet. Claiming that Schaefer had previously saidtwice that he had put snow on the welding, Heinendisbelieved Schaefer's present claim that he had simply putsnow on the floor.Steven Marsch, who worked in the welding booth next toSchaefer's, testified that Schaefer frequently asked himquestions about the work. When Schaefer complained aboutthe excessive heat, Marsch said that he stood on a board"[a]nd if it's real hot, I pack snow around my feet." Marschtestified:...I saw Tom coming in with a bucket of snow. Andhe had snow on his feet. He walked in his booth, and Iwas right there. And he just dumped it on the floor.And Mike [Starich, a fellow employee] teased himabout it. And he said something about his feet beinghot. And put his feet in it. And I just went back towork.Marsch further testified that he subsequently askedHeinen why Schaefer had been discharged. When Heinensaid it was because he had thrown snow on a casting, thusruining it, Marsch said that he had seen the incident andthat Schaefer had put the snow on the table, not on thecasting. Heinen then noted that Schaefer's table was rusted,whereupon Marsch observed that his own table was rusty,apparently as the result of normal environmental conditions.At the hearing Heinen did not testify that Schaefer's tablewas rusty but did testify that he had observed a patch ofwater about 6 inches in diameter on Schaefer's table. Heconceded that he had not seen any water on the casting.Michael Starich, who also worked as a welder on thesecond shift, testified that on January 17 Schaefer came outof his booth as Starich was passing by. Schaefer complainedof the heat caused by the torches in his booth. Starich" Schaefer's testimony was: "The support beam would have never held it.The casting weighed well over 1,000 pounds, and I could have probably bentthat bar that I welded on there with my hands."522 BUCYRUS-ERIE COMPANYadvised Schaefer to move the torches. According to Starich,Schaefer replied that Heinen complained every time thetorches were moved away from the casting." Starich andSchaefer then "got a board and tried that there, and theboard started burning up." Starich's testimony continued:...And he went and got some snow and put somesnow on the casting. Or not the casting, but on thefloor....He then repeated his testimony, as follows:Q.... Did you see Mr. Schaefer have the snow?A. Yes.* a * a *Q. Did you see what he did with it?A. Yeah. He put it all over his shoes and on the floorand that.Q. Did he put any on the casting?A. No.Schaefer testified that it "was hard to believe" that theweld had cracked since he had worked hard on it and "knewwhat it was when [he] left." Starich testified that Schaeferwas "bragging that it was really [a] decent weld," so Starichlooked at it at the end of the shift and found it "[p]rettysolid. No pinholes or cracks in it at the time."When Schaefer was informed of his discharge, he asked tosee the weld, but his request was denied, Heinen saying that"he already had the weld removed, burned off' and Schaefer"had no reason to be going back there." Schaefer furthertestified that he then spoke to Union Steward Larry Frank,since Ciardo was not at work that day. Schaefer and Frankwent to see Heinen, who then denied Frank's request to seethe weld. Heinen also refused to answer Frank's inquiry asto who had removed the crack. According to Schaefer,Heinen said that it was none of Frank's business because,underthe collective-bargaining agreement, Respondent wasnot required to state any reason for the discharge of aprobationary employee."Ciardo provided at least circumstantial corroboration ofthe foregoing testimony. He testified that when he returnedto work the next day he did not ask to see the allegedlycracked gear because he understood it had already beenrepaired and Frank's request to see it had been denied.The evidence clearly establishes that for several daysnothing was done to repair the cracked welding. First-ShiftForeman Doug Wierman was in charge of the salvageoperation." He testified that the repair started "[a]bout 2 or3 days after [they] noticed" the crack. Even more significantin this regard is Heinen's testimony. On cross-examinationby the General Counsel, Heinen testified:Q. Do you know when it was fixed?"There was no direct evidence that Heinen had previously spoken toSchaefer about the location of the torches. Heinen did testify that he hadfrequently spoken to Schaefer about various aspects of his work, but wasunable to provide any specifics." Heinen refused the union steward's request that Schaefer be kept on untilthe matter was cleared up. It is reasonable to infer that Heinen's action wasdictated by the desire to discharge Schaefer before the end of his probation." He testified that the work consumed "between six and eight workingshins ... between 50 and 60 hours of actual welding. And then we put it intothe furnace twice while we were welding it." No explanation was provided ofthe fact that all the work was apparently done on the first shift.A. Towards the end of-sometime during the nextweek.Q. Wasn't fixed until the next week?A. No.Q. Why not?A. Because it was too close to the weekend to start it.January 18, when Heinen allegedly saw the crack anddischarged Schaefer, was a Thursday. Thus, at least 4 daysintervened between Schaefer's alleged misconduct and thebeginning of the repair work. Yet Heinen did not show thealleged serious crack to either Schaefer or a union steward.There appears to be no controversy that, as Weirmantestified, cracks frequently show up as welded castings cooloff." Respondent's witnesses conceded that other castingshave had cracks but no employees had ever been dischargedor disciplined therefore. For example, Marsch testified,without contradiction, that on the first or second day of hisemployment he burned a large hole completely through a"big frame" and on another occasion cracks appeared inthree out of five welds he had made in a gear.Wierman's testimony that the alleged crack here involvedwas unusually deep and Hei.len's less specific testimony thatit was quite wide are insufficient to explain the severity ofSchaefer's punishment, particularly in view of the fact thatneither Schaefer nor his union steward nor any otheremployee ever had an opportunity to see it.Respondent's records show that between January 1, 1977,and April 23, 1979, 27 or 28 probationary employees weredischarged by Respondent for various reasons.' A summaryof those records, prepared by Respondent, was introduced inevidence by the General Counsel. Contrary to Respondent'sapparent contention, the records do not tend to establishthat probationary employees are frequently discharged justshortly before the end of their probationary periods. There isno evidence that any employee was terminated only 10hours, about I workday, before the end of probation, asSchaefer was.C. Discussion and ConclusionsI. The General Counsel's prima facie caseAs previously stated, the General Counsel contends thatSchaefer was discharged for complaining, both personallyand through his union steward, about the absence ofadequate lighting and the defective condition of the timingmeter in his welding booth. Heinen conceded that Schaeferhad complained about the meter and acknowledged thatthere had previously been trouble with that meter. ButHeinen denied that he had spoken with either Schaefer orCiardo, the union committeeman, about the lighting prob-lem. However, I credit Schaefer and Ciardo on this matter." Attached to Respondent's brief, as appendixes, are what purport to bediagrams or charts reprinted from a welding handbook published in 1957.Manifestly such material was improperly presented. It was not offered asevidence at the hearing. Even if it had been, it would be rejected for failure tomeet the conditions of Fed. Evid. 803(18). Nor could the material have beenqualified for judicial notice under Rule 201. The material attached toRespondent's brief and its relevance are far from self-evident." For some unexplained reason, the list of such discharges, prepared byRespondent, does not include Schaefer.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey both appeared to testify forthrightly and withoutexaggeration or equivocation. They both displayed quitegood memories. On the other hand, Heinen's memory fordetails was admittedly faulty. For example, although hemaintained that he had criticized Schaefer's performance onseveral occasions, he could not recall any incidents otherthan that concerning bracing a large casting and Schaefer'sallegedly throwing snow on a large casting.Heinen's lack of reliability is also reflected in his testimo-ny concerning the overhead lights. For example, whentestifying as the General Counsel's first witness, upon beingquestioned as to the numbers of malfunctioning lights, hereplied: "I never count lights." He later repeated thisstatement. However, one of his weekly reports in July 1978expressly states that "54 out of 170 lights are out."Respondent's argument concerning the lighting situationcontains inherent contradictions. On the one hand, Respon-dent emphasizes the fact that Heinen assiduously reportedthe inadequacy of the lighting on his weekly safety reports.Yet, on the other hand, Respondent argues that the lightingwas adequate. It presented testimony that safety directorVan Dyke had the lights checked and they were found tomeet the applicable standards set by the State of Wisconsin.Respondent also argues that the General Counsel's failure tocall the employees who used Schaefer's booth on the firstand third shifts shows that they found no occasion tocomplain and thus the lights presumably were satisfactory.Yet Respondent does not undertake to explain why Heinenpersistently listed the lighting in Departments 428 and 429as safety problems, while his first and third shift counter-parts did not do so.Respondent argues that it is improbable that Heinenwould resent complaints by Schaefer concerning the lightswhen Heinen himself had consistently attempted to have thelights fixed. Respondent adds that "if anything [Schaefer's]complaints would have aided Heinen in his efforts toupgrade the lighting." Even if it is to be assumed thatHeinen was seriously concerned about the lighting, and wasnot merely listing the problem as a makeweight to meet therequirement of reporting two safety matters each week, itwould not follow that he would welcome Schaefer's com-plaints. Schaefer's complaints might serve to embarrassHeinen by emphasizing his ineffectiveness in having thesituation remedied.Heinen's testimony concerning the lighting raises anotherinconsistency. As noted above, he testified that, while he hadnot informed Schaefer of the availability of drop lights,Schaefer could have learned of it from other welders. Yet atanother point Heinen testified that he had complained aboutSchaefer's consulting fellow employees rather than merelyfollowing Heinen's instructions.Based on my appraisal of the witnesses, despite Heinen'sgeneral denial, I credit Schaefer's specific testimony thatHeinen objected to Schaefer's being a "chronic complainer"and threatened discharge for such conduct.Respondent argues that, if Schaefer's testimony, corrobo-rated in major part by Ciardo, is credited, it establishes only" Oneglia and Gervasini Construction Co., 222 NLRB 579 (1976), uponwhich Respondent relies, is factually irrelevant to the present case. In Onegliaa union steward was discharged for leaving his post without notifyingmanagement, in order to further the grievance of a fellow employee. Inholding that the discharge did not violate the Act, the Board balanced thean individual complaint on Schaefer's part rather than anyconcerted activity. First it should be noted that, as stated inRespondent's brief, "there are nearly always some lightsout." Additionally, Ciardo credibly testified that he hadreceived complaints about the lights from many otheremployees and had so informed Heinen.An individual acting alone, apparently seeking immediate-ly to protect his own interests, is engaged in protectedconcerted activities if his complaint refers to a mattercommon to other employees, particularly a safety mattercovered by a contract. See, e.g., Air Surrey Corp., 229 NLRB1064 (1977); Bighorn Beverage, 236 NLRB 736, 755 (1978);Adams Delivery Service, Inc.. 237 NLRB 1411, 1421 (1978);B & P Motor Express, Inc., 230 NLRB 653, 655 (1977);Carbet Corporation, 191 NLRB 892 (1971), enfd. 80 LRRM3054, 68 LC 12,845 (6th Cir. 1972)." Whether Schaefer'scomplaints were justifiable is not determinative of theirprotected status under the Act. Flynn Paving Co., 236NLRB 721 (1978).On the basis of the foregoing considerations, I find thatthe General Counsel clearly made at least a prima facieshowing that Schaefer was discharged for complaining aboutworking conditions, a protected concerted activity. Thequestion then becomes whether Respondent has successfullyrebutted the General Counsel's prima facie showing so as toestablish by substantial, credible evidence that the dischargewas based solely on alleged deficiencies in Schaefer's workperformance.2. Respondent's rebuttalThe first dereliction on which Respondent maintainsSchaefer's discharge was based is his failure to apply a braceor support to a large and heavy piece he was welding. On theassumption of the truth of all of Heinen's testimony in thisconnection, it appears that Schaefer's conduct could notreasonably warrant reprimand, to say nothing of discharge.Heinen first told Schaefer to reapply the brace when heturned a large casting over. Schaefer immediately did so.There was no evidence that Heinen issued any generaldirection or order to brace such castings. Heinen did notstate where braces were to be obtained or what materialshould be used for the purpose.A few days later, Heinen saw Schaefer welding on asimilar piece, without a brace. When Heinen told Schaefer touse a brace, Schaefer asked where one could be found.Heinen indicated that scrap metal was always readilyavailable for the purpose. At that point, Schaefer applied a"clothes pole," presumably with Heinen's knowledge andapproval. Schaefer did not object or seek to argue the point,despite his own opinion that the particular brace would be oflittle, if any, help if the casting were to tip. In short, Schaeferreadily followed Heinen's instructions, belying Heinen'sapparent complaint that Schaefer took the advice of hisfellow workers rather than following Heinen's directions.The immediate occasion for the discharge, according toRespondent, was Schaefer's allegedly causing a large crackneed of the employer for the steward's service as an employee against theemployee's need for pursuing the grievance at the particular time. The Boarddid not suggest that pursuit of an individual's grievance under a collective-bargaining agreement was not protected concerted activity.524 BUCYRUS-ERIE COMPANYin an expensive casting by throwing snow on it to cool itdown.First, it should be noted that the casting was made of analloy which apparently required special handling. There isno evidence that Schaefer had been informed of that fact orthat he had ever previously worked with such material.Further, as previously noted, neither Schaefer nor a unionsteward was allowed to see the alleged crack. I creditSchaefer's testimony that both he and Steward Frank askedto see it and were refused, with Heinen untruthfully statingthat the crack had already been removed when the employ-ees asked to see it.It is undenied that there had been cracks in other castings,yet no employee had ever previously been dischargedtherefor. Indeed, there is no evidence that any otheremployees had ever been reprimanded or otherwise discip-lined for cracks or other defects in castings. EmployeeMarsch credibly testified that on two occasions there wereserious defects in his work but he was not disciplined. Atleast one of these defects occurred during Marsch's proba-tionary period.Because of the deficiencies in its evidence, I find thatRespondent has failed to rebut the General Counsel's primafacie showing that Schaefer was discharged during hisprobationary period at least in substantial part because ofHeinen's resentment of what he considered an undesirabletendency on Schaefer's part to complain about workingconditions, particularly about the absence of adequatelighting, which constituted a safety hazard generally applica-ble and concerning which many other employee complaintshad been registered. Although Schaefer was still just aprobationary employee, whom Respondent was generallyfree to discharge without stating reasons, he could not bedischarged for engaging in protected concerted activities.His complaints constituted such activity.CONCLUSIONS OF LAW1. Bucyrus-Erie Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. United Steelworkers of America, AFL-CIO, is a labororganization as defined in Section 2(5) of the Act.3. By threatening employee Thomas P. Schaefer withdischarge for complaining about working conditions, includ-ing conditions affecting safety, Respondent engaged in anunfair labor practice within the purview of Section 8(a)(1) ofthe Act.4. By discharging employee Thomas P. Schaefer, at leastin substantial part, for complaining about working condi-tions, including conditions affecting safety, and by failingand refusing to offer him reinstatement, Respondent en-gaged in an unfair labor practice within the purview ofSection 8(a)(1) of the Act." See, generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.485. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act, as iscustomary in such cases.Since it has been found that Respondent dischargedThomas F. Schaefer in contravention of Section 8(a)(1) ofthe Act, it will be recommended that it be required to offerhim full and immediate reinstatement and make him wholefor any loss he may have suffered as a result of his unlawfultermination. Backpay is to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon to be computed in accordancewith Florida Steel Corporation, 231 NLRB 651 (1977).'"Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'9The Respondent, Bucyrus-Erie Company, Milwaukee,Wisconsin, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening any employee with discharge or othertermination of his employment for registering complaintsabout working conditions, including conditions relating tosafety on the job.(b) Terminating the employment of any employee, wheth-er or not a probationary employee, for complaining aboutworking conditions, including conditions relating to safetyon the job.(c) In any like or related manner interfering with,restraining, or coercing any employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Thomas P. Schaefer immediate and full rein-statement to his former job or, if that position no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges.(b) Make Thomas P. Schaefer whole for any loss ofearnings suffered by him as a result of our having terminatedhis employment on January 18, 1979, in the manner set forthin "The Remedy" section of this Decision.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security records, timecards, personnel rec-ords, and all other records necessary to analyze the amountof money due under the terms of this Order.of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its plant in Milwaukee, Wisconsin, copies ofthe attached notice marked "Appendix."°Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by Respondent's autho-rized representative, shall be posted by Respondent immedi-ately upon receipt thereof, and shall be maintained by it for60 consecutive days thereafter, in conspicuous places,'o In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentincluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 30, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.of the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."526